Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
El caso de autos es uno sorprendentemente sencillo. La parte demandante citó a uno de los codemandados —el Dr. Pedro J. Beauchamp— para la toma de una deposición en un caso de alegada mala práctica de la medicina. Estando envueltos en el mismo abogados de experiencia en la liti-gación civil, éstos llevaron a cabo la estipulación que se ha convertido en parte integral del mencionado mecanismo de descubrimiento de prueba. La misma, la cual naturalmente se verbaliza en diferentes términos, quedó plasmada de la siguiente manera:
Las objeciones aunque no se levanten no se tendrán por renunciadas. El deponente contestará las preguntas; si hay al-guna objeción no hay tampoco ningún obstáculo en que el abo-gado haga constar la objeción y el deponente entonces contestará la pregunta. (Énfasis suplido.) Alegato de la parte demandante-peticionaria, pág. 7 esc. 7.
Realmente no entendemos la posición asumida por la mayoría de los integrantes del Tribunal a los efectos de que *738“los términos de esta estipulación distan mucho de ser claros”. Opinión mayoritaria, pág. 735. La primera oración de dicha estipulación, llana y sencillamente, significa que la representación legal del deponente doctor Beauchamp no renunciaba a posteriormente —en la etapa del juicio — po-der levantar oportuna objeción a las preguntas que se le hicieran a éste durante la deposición por el mero hecho de así no haberlo hecho durante la toma de la misma.
Ello no obstante, y con el propósito de establecer aún más claramente las “reglas del juego”, mediante la se-gunda oración las partes estipularon que, aun cuando se verbalizara la objeción durante la toma de la deposición, el deponente venía en la obligación de contestar todas y cada una de las preguntas que se le hicieran; dicha obligación, como hemos podido notar, se hace constar en dos (2) ocasio-nes distintas en la mencionada segunda oración.
La referida estipulación es una, repetimos, que se lleva a efecto a diario en las oficinas de los abogados que se dedican a la litigación civil. La misma es una que no sólo es enteramente válida sino que no atenta contra interés pú-blico alguno. Dicha estipulación persigue varios objetivos fundamentales, a saber: permitir que la deposición que se lleva a efecto sea lo más amplia y fructífera posible; garan-tizarle, no obstante, a la parte contraria el derecho a obje-tar, durante la vista en su fondo del caso, cualquier eviden-cia inadmisible; y, sobre todo, evitar lo que precisamente ha sucedido en el presente caso, esto es, la dilación innecesaria de los procedimientos judiciales.
La Opinión mayoritaria incomprensiblemente complica los procedimientos a nivel de instancia en lugar de agili-zarlos; tal parece que se ha olvidado el sabio mandato con-tenido en la Regla 1 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III) a los efectos de que las mismas se “inter-pretarán de modo que garanticen una solución justa, rá-pida y económica de todo procedimiento”. (Énfasis suplido.) Al no poner en vigor y, por el contrario, hacer inoficiosa e *739inoperante la estipulación en controversia, el Tribunal le hace un flaco servicio a la práctica de la profesión en el área de la litigación. Ello así por cuanto de hoy en ade-lante, y no obstante haber llevado a cabo una válida esti-pulación igual o similar a la hoy ante nuestra considera-ción, algunos abogados podrán caprichosamente suspender la toma de una deposición con el “propósito” de acudir al tribunal de instancia, y luego ante este Foro, para que se les “aclare” si, “por excepción”, el testigo —sea éste uno ordinario o un testigo perito “de ocurrencia, en general, o intermedio”— debe o no contestar una línea específica de interrogatorio.
La otra alternativa posible —la de no realizar estipula-ción alguna— resulta igualmente desastrosa para una sana y eficiente administración de la justicia. La ausencia de estipulación al respecto significará la continua e inevitable interrupción de la toma de una deposición con el pro-pósito de que los tribunales decidan si el deponente viene o no obligado a contestar una pregunta en particular.
Ello, como es obvio, no solamente resultará en una irra-zonable e increíble dilación de los procedimientos judicia-les sino que implica el gasto innecesario de dinero y tiempo tanto para las partes envueltas en el litigio como para la Rama Judicial. Todo este trámite, gasto y confusión en la litigación se hubiera evitado si el Tribunal, en lugar de envolverse en la emisión de una elaborada e innecesaria Opinión, meramente se hubiera limitado a poner en vigor la válida estipulación suscrita por las partes.
En fin, el tiempo, y demás recursos, que este Tribunal le ha dedicado al presente caso muy bien pudo haber sido utilizado en la correcta solución de otro de los muchos re-cursos que actualmente están pendientes de resolución ante este Foro. Aun cuando resulta doloroso y difícil de-cirlo, la decisión mayoritaria emitida en el presente caso constituye prueba fehaciente no sólo del interés desme-dido, e incomprensible, de publicar ponencias como Opinio-*740nes sino que es evidencia de la falta de experiencia en la práctica de la profesión y/o de ausencia de sensibilidad res-pecto al efecto y consecuencias que, a nivel de instancia, tienen las decisiones que se emiten de parte de algunos de los integrantes del Tribunal.
Por las razones expresadas, revocaríamos la resolución recurrida y dictaríamos una simple Sentencia sujetando a las partes al cumplimiento de lo por ellas claramente estipulado.